Title: To Thomas Jefferson from D. L. Morel, 17 January 1807
From: Morel, D. L.
To: Jefferson, Thomas


                        
                            Votre Excellence
                            
                            Philadelphie 17. Janvier 1807.
                        
                        Quoi que certain de dérober au bien public quelques uns de vos
                            précieux instants, je ne peux cependant me dispenser de me rendre importun en prénant la liberté de vous rapeller qu’en
                            septembre dernier j’ai eu L’honneur de vous adresser un écrit, et volumineux, a la verité, contenant un projet qui, s’il est 
                            jugé d’une éxécution possible serait avantageux et aux états unis et a tout le monde. votre amour du genre humain et la
                            place éminente a la quelle vous étes élevé m’ont paru les circonstances les plus et même les seules favorables pour en
                            procurer au moins l’essai, et elles m’ont décidé a vous en faire L’homage. incertain si cet écrit vous a été remis, quoi que mis
                            a la porte par moi même, témoint des fraudes journalieres qui se commettent, et
                            n’ayont aucun indice de la réception du paquet, je n’ai pu écartee
                            des soupçons que tout semble accréditer; pour les éclaicir je me suis vu réduit a vous importuner une second fois pour
                            avoir, non pas connaissance de votre jugement sur le merite du project, mais de la réception du paquet; ma démarche
                            ayant été sans succez, je suis naturellement conduit a me servir d’une tierce personne pour vous remettre L’honneur de la présente et
                            être certain qu’elle vous sera parvenue.
                        Si d’un coté j’ai a me reprocher de me rendre importun j’ai de
                            L’autre le bonheur de trouver une occasion de vous supplier d’agréer L’assurance du profond respect avec lequel j’ai
                            L’honneur d’être 
                  de votre excellence Le Tres humble et tres òbéissant Serviteur
                        
                            D. L. Morel
                            
                        
                    